Opinión disidente del
Juez Asociado Señor Negrón García.
I
Las importantes controversias jurídico-constitucionales planteadas en estos recursos —y sus remedios— están inextricablemente atadas a una de naturaleza ética de mayor envergadura. Lamentablemente ésta ha erosionado la raíz que sostiene la confianza ciudadana en el Poder Judicial, esto es, su neutralidad como quid pro quo del reclamo legítimo de independencia de los tribunales.
A veces, la mejor cirugía estatutaria mata el remedio; entonces la obra de interpretación del jurista se torna injusta. Así sucede con la decisión mayoritaria suscrita por el Juez Asociado Señor Hernández Denton. Crea un abismo más hondo entre el derecho de los juristas y la con-ciencia del pueblo. No logra remediar los dos (2) graves defectos constitucionales de la Ley Habilitadora del Refe-réndum Sobre Enmiendas a la Constitución de Puerto Rico *260de 1994, Ley Núm. 49 de 2 de agosto de 1994 (16 L.P.R.A. see. 956 et seq.); por el contrario, revela elocuentemente la inconstitucionalidad de la resolución que dos (2) días des-pués —4 de agosto— permitió a los miembros de la Judi-catura, bajo el patrocinio mayoritario y la dirección del Juez Presidente Señor Andréu García, oficializar y comen-zar, en coordinación con la Oficina de Administración de Tribunales, una campaña proselitista sin precedentes contra una de las propuestas, utilizando jueces, recursos hu-manos, fondos públicos, facilidades físicas y los tablones de edictos de los tribunales. ¿Puede seriamente sostenerse la opinión mayoritaria de hoy, que se apuntala en el principio del deber de neutralidad? El adjetivo neutral significa “[q]ue no es ni de uno ni de otro; que entre dos partes que contienden, permanece sin inclinarse a ninguna de ellas”. Diccionario de la Lengua Española, 20ma ed., Madrid, Ed. Espasa-Calpe, 1984, T. II, pág. 952.
rH
Como demostraremos, la Ley Núm. 49, supra, es incons-titucional por carecer de un esquema equitativo de finan-ciamiento directo a los partidos políticos y agrupaciones bona fide, que no sean meras criaturas, artificios o alter ego de legisladores.(1) Esta innegable realidad ha movido a la mayoría del Tribunal, como alternativa, a interpretar que los fondos asignados por la Legislatura sólo a la Comi-sión Estatal de Elecciones (en adelante Comisión Estatal) deben ser usados en una campaña educativa e informativa
- *261para “orientar adecuadamente a la ciudadanía, no sólo so-bre la forma de votar y sobre el contenido de las enmien-das, sino sobre su significado y las razones para votar a favor y en contra de cada una de ellas”. Opinión mayorita-ria, pág. 227.
Sostienen este remedio al concluir que “[t]anto del his-torial de la Convención Constituyente como de la tradición y experiencia democrática en Estados Unidos y en Puerto Rico, se desprende claramente el postulado básico de que en la votación sobre enmiendas constitucionales existe el deber afirmativo del Estado y de sus organismos de mante-ner la neutralidad y de propiciar la más amplia divulga-ción de información y orientación sobre las razones a favor y en contra de los cambios propuestos”. (Enfasis suplido.) Opinión mayoritaria, pág. 229.
Apuntalan su mandato en “que la constitucionalidad de actuaciones del Estado dirigidas a informar a la ciudada-nía sobre las opciones que tiene ante sí en un evento electoral como el del presente caso, incluso el exponer las ra-zones para votar a favor y en contra de las distintas iniciativas, ha sido sostenida siempre que esta labor se rea-lice de manera neutral. Stanson v. Mott, 551 P.2d 1, 10-13 (Cal. 1976); Citizens to Protect Pub. Funds v. Board of Education, 98 A.2d 673 (1953). Lo que el Estado no puede hacer es violar su deber de neutralidad y emprender campaña, directa o indirectamente, en relación con el asunto sometido al pueblo en el evento electoral, ello por virtud de la Pri-mera Enmienda de la Constitución federal y de la See. 2 del Art. II de la Constitución del Estado Libre Asociado L.P.R.A., Tomo 1”. (Énfasis suplido.) Opinión mayoritaria, pág. 231.
Para lograr ese “deber de neutralidad”, la mayoría ha decidido que en la campaña educativa la “Comisión Estatal deberá gastar cantidades iguales para la divulgación de las razones a favor y en contra de cada una de las enmiendas propuestas ...”. Opinión mayoritaria, pág. 230.
*262Varios fundamentos de peso nos mueven a disentir.
Primero, ¿cómo puede la mayoría del Tribunal sostener que existe “un deber de neutralidad del Estado” si me-diante su Resolución de 4 de agosto de 1994 (MC-94-21), In re V. Limit. Const., Éticas Judicatura, 136 D.P.R. 693 (1994), autorizó a los jueces del país a involucrarse oficial-mente en una campaña político-partidista contra la pro-puesta enmienda constitucional que atañe, precisamente a este Foro? ¿Es que el Poder Judicial no forma parte del Estado?
Segundo, desde que la mayoría del Tribunal emitió esa resolución, por conducto y bajo la dirección y supervisión del Juez Presidente Señor Andréu García, se inició y se ha llevado a cabo un plan concertado y con calendario de cam-paña proselitista oficial, in crescendo, en que tanto el Juez Presidente, algunos de sus subalternos y jueces de instan-cia, han comparecido ante la prensa, radio, televisión, re-uniones, tertulias, debates, asambleas, asociaciones y clu-bes cívicos —incluso dentro de las facilidades físicas que albergan los tribunales— a promover la postura mayorita-ria de que el electorado vote contra la enmienda a la com-posición del Tribunal. El reclutamiento de esos jueces se ha logrado bajo el predicado de que existe un “deber cívico afirmativo” de educar y defender la independencia judicial.
Como indicamos al disentir de esa resolución:

¿Qué clase de educación cívica-informativa es aquélla que sólo expone un (1) punto de vista: en contra?

Esta implicación destruye la esencia del Poder Judicial y el factor de neutralidad en el cual se apuntala todo reclamo de independencia, elemento indispensable para que se respeten los dictámenes de los jueces. Debilita irremediablemente la imagen de imparcialidad de este Tribunal, de los jueces del Cir-cuito de Apelaciones y del Tribunal de Primera Instancia^ (Én-fasis suplido y en el original.) In re V. Limit. Const., Éticas Judicatura, supra, pág. 705.
A renglón seguido añadimos:
Lo expuesto queda agravado ante el anuncio del P.I.P. y del *263Senador del P.P.D., Ledo. Eudaldo Báez Galib, en cuanto a que impugnarán en los tribunales la constitucionalidad del Referéndum. ¿Podemos reclamar imparcialidad y objetividad si la posición oficial del Tribunal Supremo y de la alta dirección administrativa es activamente contraria a una de las enmien-das propuestas en el Referéndum?
Involucrar a los jueces en esa contienda partidista exacerba innecesariamente las naturales zonas de fricción existentes en-tre los poderes constitucionales. Una vez los jueces entren en la palestra pública política, no hay forma de evitar que sean blanco inexorable de los ataques y vejámenes personales que lamentablemente generan este tipo de controversias partidistas apasionadas. (Enfasis suplido y en el original.) In re Y Limit. Const., Éticas Judicatura, supra, págs. 705-706.
Tercero, es un absurdo jurídico la opinión mayoiitaria que se apuntala en exigir la neutralidad al Estado y, por otro lado, permite desarrollar al Poder Judicial una cam-paña oficial de carácter político-partidista carente de toda neutralidad, utilizando como instrumentos a algunos de sus jueces y funcionarios administrativos. Semejante apo-logía de la independencia judicial es un contrasentido que, “[llejos de avanzarla, la retrasa y anquilosa, a la vez que coloca a los jueces en una impermisible relación simbiótica de Juez-Político con las otras dos (2) ramas políticas”. (Én-fasis en el original.) In re V. Limit. Const., Eticas Judica-tura, supra, pág. 706.
Y es que “[n]i la Constitución ni los Cánones de Ética Judicial visualizan excepciones a la prohibición de que los jueces se involucren pública y activamente en una cam-paña de ribetes político-partidistas, fundadas en que la en-mienda constitucional que ha de someterse al electorado trate sobre alguna disposición del Art. V nuestra Constitu-ción, supra, o que el Juez Presidente o este Tribunal uná-nimemente estén en contra”. In re V. Limit. Const., Eticas Judicatura, supra, pág. 704.
No puede validarse un patrón de participación repetido y continuo de la Judicatura puertorriqueña bajo el manto de que simplemente se trata de una campaña educativa de carácter informativo-cívico. “Es ilusorio pensar que esa *264educación’ por Jueces-Políticos pueda lograrse adelan-tando un solo punto de vista; ello es contrario a los princi-pios pedagógicos elementales. Ni el Juez Presidente, como tampoco ningún miembro de este Tribunal —con carácter institucional o individual— puede así autorizarlo o estable-cer dispensas vía regla o interpretación.” (Énfasis en el original y escolio omitido.) In re V. Limit. Const., Éticas Judi-catura, supra, pág. 704.
Y cuarto, resulta una nota irónica que ahora la mayo-ría del Tribunal adelante una tesis de neutralidad consti-tucional para justificar el desembolso de fondos públicos y, a la par, haya permitido que continúe una campaña oficial contra una de las propuestas. Si el principio de salva-guarda de neutralidad, al decir mayoritario, es “un postu-lado básico”, ¿puede infringirlo impunemente el Poder Judicial? ¿Cómo usar esa doble vara? Hoy más que nunca insistimos en que “[Z]a fragmentación y laxitud ética que presupone la resolución mayoritaria es ilógica y contradictoria. No se puede servir simultáneamente en dos (2) vocaciones: Juez-Político. El principio de imparcialidad y neutralidad de la Judicatura —nervio de nuestras insti-tuciones democráticas— no admite que al servicio de una se inmole la otra”. (Énfasis en el original.) In re V. Limit. Const., Éticas Judicatura, supra, pág. 713.
r-H l-H HH
Reafirmamos que esa postura “vicia la pureza del pro-ceso electoral y arroja dudas sobre la legitimidad de los resultados adversos de esa enmienda particular”. (Énfasis en el original.) In re V. Limit. Const., Éticas Judicatura, supra, pág. 710.

Por estas razones, la campaña oficial del Poder Judicial contra una de las propuestas, independientemente del de-fecto constitucional de la tercera propuesta y la ausencia de 
*265
un financiamiento directo a los partidos políticos, ha vi-ciado de antemano de nulidad radical el referéndum.

Nuevamente preguntamos:
En buena doctrina y práctica constitucional, ¿se puede ser parte y juez? “La independencia institucional del Poder Judicial deriva inexcusablemente de la esencia de su función: deter-minar el Derecho y atribuir derechos. Teniendo ésta como base el conocimiento, que no tolera mandatos —porque nunca podría convertir lo falso en verdadero, ni al contrario— su independen-cia brota como exigencia lógica, al margen de cualquier contin-gencia política.” (Enfasis suplido.) V. Comeiro, citado por R. de Marino, La independencia de los tribunales, garantía de su fun-ción, 1988 Rev. Der. Proc. 431, 437 (1988).
La mayoría del Tribunal no puede promulgar una filosofía político-partidista, aun para combatir un cambio a una de las disposiciones del Poder Judicial expuestas en el Art. V de nues-tra Constitución, supra. Se trata de un asunto que pertenece a las ramas políticas. No podemos fomentar, mucho menos oficia-lizar, que los jueces se conviertan en proselitistas, como tampoco permitir que asuman la defensa de posturas en contrario.
La mayoría del Tribunal da la espalda a la letra y el espíritu de la Constitución, a los Cánones de Etica Judicial e ignora totalmente la buena tradición democrática. Como resultado, la Rama Judicial ha establecido un cuarto partido político, no inscrito. Una vez culmine el evento electoral del referéndum, ¿cómo podremos retirar el banderín de postura oficial para enarbolar el estandarte de la fiel balanza, recuperar la con-fianza ciudadana perdida y pretender que se nos crean y respe-ten nuestras decisiones?
Históricamente la toga se tiñe de negro, en función de neu-tralidad político-partidista, ecuanimidad, prudencia y sobriedad. No hay derecho a teñir en forma distinta la toga judicial y después calificar su color como oficial. Tampoco se puede permitir que cada juez haga con su toga lo propio, según le plazca.
Nuestro actual diseño constitucional no permite al Tribunal Supremo reclamar los poderes que la Constitución no le da; menos, oficializar y promover campañas impregnadas y de un claro contenido político-partidista.
“Al igual que en los tiempos de Rousseau y Montesquieu, la división de funciones públicas entre los Poderes Ejecutivo, Le-gislativo y Judicial, sigue siendo el mejor antídoto contra la tiranía de uno solo.
La más preciada fuente de autoridad está en la fuerza per-*266suasiva inherente de nuestros fundamentos y nuestras decisiones. En la medida en que vía interpretación o reglamento recurramos al artificio, el sofisma, al fingimiento, destrozamos el fundamento del alto sitial de este Foro, trabajo de muchas generaciones que nos precedieron y del cual todos somos celosos custodios. Somos testigos de un esquema reglamentario simbió-tico —Juecesí-Políticos]— que excede lo racionalmente tolerable. ¡Y lo peor de todo, convirtiendo a la mayoría de este Tribunal en juez y parte de la mconstitucionalidad de sus pro-pios actosl (Enfasis en el original.) Regí. Creac. y Fuñe. Unidad Esp. J. Apel., 134 D.P.R. 670, 715 — 716 (1993), opinión disidente.(7)
(7) “Descargamos la tarea anticipando la crítica seria, ho-nesta y responsable. También aceptamos la injusta, producto de lo volátil del asunto y del apasionamiento de mentes fanáti-cas, cerradas o prejuiciadas. Estamos acostumbrados. Como ju-risprudentes siempre tratamos de desentrañar la verdad jurí-dica objetiva, misión que en una sociedad civilizada es una de las formas más elevadas de manifestar nuestro respeto hacia la dignidad humana. ‘No disfrutamos de un exceso de institucio-nes dedicadas a la búsqueda racional de la verdad ... los jueces están entrenados para abrocharse sus abrigos y resistir las ventiscas de la propaganda, no importa la dirección en que és-tas soplen’. (Traducción nuestra.) P.A. Freund, The Supreme Court of the United States, Nueva York, MacMillan Co., 1961, págs. 189-190.” (Enfasis en el orginal.) Gierbolini Rodríguez v. Gobernador, supra, páge. 412, opinión disidente. (Énfasis su-plido y en el original.) In re V Limit. Const., Éticas Judicatura, supra, págs. 714-716.
IV
Más allá de la cuestión ética y la fragilidad del argu-mento de neutralidad esbozado por la mayoría, concentré-monos en el aspecto del financiamiento.
En esa tarea, como trasfondo conceptual mínimo, hemos de reconocer que nuestra Constitución no es más grande que el Pueblo que la creó; que la voluntad de generaciones pasadas allí plasmadas no es ni puede erigirse dogma in-quebrantable y vinculante de las generaciones futuras, in-dependientemente de los cambios que ameriten las distin-*267tas circunstancias y necesidades del Pueblo; que como documento instrumental, su vitalidad se anquilosaría y fo-silizaría si hiciéramos virtualmente imposible enmen-darla, y que concebiblemente siempre podría argüirse la existencia de un principio constitucional de superior jerar-quía que impediría cualquier cambio. Lo contrario atenta-ría contra el principio supremo que insufla vida a la misma Constitución, esto es, recoger la voluntad del Soberano, que no es otro que el Pueblo.
Estos conceptos, sin embargo, no son excusa para que dejemos de analizar y adjudicar, con el rigor jurídico nece-sario, la validez de la Ley Núm. 49, supra. Ésta enco-mienda a la Comisión Estatal implantar y desarrollar una “campaña de información y orientación”. Art. 7 (16 L.P.R.A. sec. 956f). Expresamente prohíbe que los fondos asignados sean usados por los partidos políticos, grupos o individuos. En resumen, en el diseño legislativo el único recipiente de fondos es la Comisión Estatal.
Además, dicha ley impone unos límites a las contribu-ciones que las personas naturales y jurídicas pueden hacer a los partidos políticos u otras organizaciones. Art. 19 (16 L.P.R.A. sec. 956r).(2)
Del conjunto armonioso de estas disposiciones surge la evidente realidad de que por un lado la Asamblea Legisla-tiva —más allá de los doscientos mil dólares ($200,000) regulares anuales provistos en el Fondo Electoral— no asignó nada a los partidos políticos para llevar a cabo sus campañas de información y orientación, y, por otro, les fijó un tope que restringió sustancial y significativamente la posibilidad de recibir aportaciones de dinero para desarro-llar tinas campañas efectivas.
Vemos, pues, que el esquema de la Ley Núm. 49, supra, impone exclusivamente a la Comisión Estatal la enco-*268mienda de “informar y orientar” de manera neutral al elec-torado puertorriqueño sobre “el contenido de las enmien-das a la Constitución que se someten a votación, la forma en que marcarán su papeleta para consignar en ella su voto, y para exhortar al electorado a que se inscriba y par-ticipe en la votación”. Adhiriéndose a una apreciación gra-matical, la Comisión Estatal aduce que la campaña es neutral y se limita a difundir las propuestas de enmienda y urgir a los electores a inscribirse y a votar.
En esa visión y la interpretación mayoritaria contraria a la intención legislativa es precisamente donde radica el problema. Veamos. Como premisa rectora, no podemos per-der de vista que, intrínsecamente, cualquier modificación a la Constitución implica que el electorado tendrá de frente todo el ente gubernamental que mueve su maquinaria y sus recursos, promoviendo siempre una respuesta afirma-tiva (Sí). Dicho de otro modo, por su naturaleza, cada vez que los poderes políticos del Estado proponen alguna en-mienda constitucional, buscan la ruptura del statu quo para propulsar un cambio al diseño constitucional vigente. La sola iniciativa del Estado al proponer unas enmiendas constitucionales implica una invitación al cambio; esto es, calladamente, pero a gritos, proclama un Sí.
Tradicionalmente, en nuestro medio ambiente, los par-tidos políticos son los organismos idóneos llamados a expli-car las repercusiones de un voto a favor o en contra de determinada medida propuesta. Bajo esta dinámica, nor-malmente, en la medida en que la campaña oficial de la Comisión Estatal se circunscribe a los aspectos limitados de difundir las propuestas y urgir a los electores a inscri-birse y votar, éstos tienen que descansar en los partidos políticos para conocer, desde sus variadas posiciones o ideologías, las razones, el alcance y las consecuencias de un voto afirmativo o negativo. Ciertamente, siendo la Co-misión Estatal una entidad gubernamental, sus mensajes al respecto tienen un imprimatur oficialista; por su origen *269no emerge como el organismo idóneo para ir más allá y divulgar todas las virtudes o defectos que las propuestas enmiendas pudiesen tener.
Lo expuesto revela un hecho crucial: la falta de neutra-lidad inherente que conlleva iniciar el proceso de enmendar la Constitución. A su vez, pone de manifiesto la verdadera razón por la cual la Asamblea Legislativa impuso esas li-mitaciones a la Comisión Estatal en el uso de los fondos. Aunque sin fondos adicionales, dejó a los pártidos políticos la función tradicional; a fin de cuentas:
Los partidos políticos son elemento básico de toda democracia. Son las vías mediante las cuales se canalizan pa-cíficamente las distintas tendencias políticas y económicas de la sociedad en un momento dado. Los partidos políticos realizan funciones cuasigubernamentales, tales como formular progra-mas de administración y proponer candidatos a puestos políticos. El desempeño de estas funciones es indispensable para el sistema político. Es por ello que se justifica, por perseguir un fin público, la asignación de fondos públicos para financiar pri-marias y otras actividades propias de las funciones de los par-tidos puertorriqueños bona fide. (Énfasis suplido y en el original, y citas omitidas.) P.S.P. v. E.L.A., 107 D.P.R. 590, 610 (1978).
El análisis que precede nos lleva a recordar que, en atención a la reconocida función cuasipública de los parti-dos políticos, es imperativo salvaguardar el principio de igualdad económica electoral inmerso en nuestra Constitución. Como corolario inexorable de este principio, la Asamblea Legislativa creó el Fondo Electoral cuya natu-raleza, según explicada en P.N.P. v. Tribunal Electoral, 104 D.P.R. 741, 750-752 (1976), respondió a conceder a los par-tidos políticos “una capacidad económica inicial e igualita-ria para la divulgación de ideas y mensajes en nuestro país”.
Vemos, pues, que la determinación de la actual Asam-blea Legislativa de no asignar fondos a los partidos políti-cos para este referéndum —en cierto modo pretendiendo así equipararlos económicamente— no es otra cosa que *270una igualdad ilusoria que ignora la necesidad de esa, capa-cidad económica inicial y no satisface el principio de igualdad. Como explicáramos, el solo hecho del Estado presentar a la ciudadanía una propuesta enmienda a la Constitución da al partido político en el poder la ventaja que genera su promulgación en términos de un voto en la afirmativa ante el electorado. Consecuencia inescapable: el Estado viene obligado a proveer aquellos fondos adiciona-les que razonablemente permita a los partidos políticos orientar y educar a los electores desde sus diversas perspectivas.
Esa obligación no se satisface con el Fondo Electoral regular para los años no electorales. Ciertamente resultan insuficientes para sufragar los gastos extraordinarios que un evento electoral de esta naturaleza conlleva. Aunque la Ley Electoral de Puerto Rico permite su desembolso en re-ferendos, ello significa que no está vedado usarlos para consultas de este tipo. No implica que esas cantidades sean suficientes para cubrir los gastos inmanentes a consultas extraordinarias y trascendentales de este género.
Por su importancia pública —y para mantener la salud de nuestra democracia— es de esperarse que estos proce-sos generen un interés ciudadano, la movilización de los partidos políticos y el inusual desembolso de fondos consi-derablemente mayores a los gastos ordinarios en los años no electorales. Este desembolso es esencial para la igual-dad económica electoral. Es extensivo el mismo razona-miento que hace unos días —8 de septiembre— nos llevó a aplicar a este referéndum la prohibición de anuncios gubernamentales. Si hemos de verdaderamente atemperar la campaña oficialista de la Comisión Estatal, es necesario asignar unos fondos a los partidos políticos para que infor-men al electorado sus pareceres sobre las enmiendas. La omisión legislativa de asignar esos fondos infringe el prin-cipio de la igual protección de las leyes y pone también en *271jaque la legitimidad de los resultados del referéndum. De-bimos paralizar para que la Asamblea Legislativa actuara.
Lo aquí esbozado responde y evidencia la naturaleza po-lítico-partidista del proceso del referéndum.(3)
*272V
Advertimos lo defectuoso y trunco del remedio mayori-tario que ordena que de los fondos asignados a la Comisión Estatal participen sus Comisionados Electorales, en unión al Presidente, en actuaciones conjuntas de carácter insti-tucional, exponiendo los pro y contra de cada propuesta enmienda. Que cada Comisionado Electoral o su alterno, junto a los demás, pueda expresar sus puntos de vista so-bre ambas propuestas no es suficiente ni supera los visos de inconstitucionalidad. La mayoría del Tribunal incurre en el pecado original contenido en el Art. 7 de la Ley Núm. 49, supra, de que “[a]l divulgar el contenido de las enmien-das constitucionales propuestas en el referéndum, la Comi-sión Estatal de Elecciones dará igual énfasis y distribuirá sus fondos por igual entre las tres (3) enmiendas propuestas”.
De dicho precepto legal surge una limitación y restric-ción a la forma en que los Comisionados Electorales pue-den usar el dinero para la campaña de orientación y edu-cación: se les impone la obligación de invertir igual cantidad de dinero en cada propuesta. Dicho precepto re-sulta particularmente gravoso para el P.P.D., que ha mani-festado no tener posición fija sobre la propuesta al derecho a la fianza y, aún así, por imperativo del remedio mayori-tario, tiene que tolerar el desembolso igualitario de las pro-puestas, careciendo de la libertad para concentrar en la relacionada con la composición del Tribunal Supremo, res-pecto a la cual adoptó una firme y clara posición en contrario.
Ese remedio vulnera el derecho a la expresión de los miembros de los partidos políticos y les impone monumen-tales obstáculos para escoger las estrategias y técnicas de propaganda y comunicación que entiendan más eficaces para orientar y educar al electorado, incluso la selección de aquellos que sirvan mejor de emisores (sólo pueden ser los *273Comisionados Electorales y los. altemos); diseminar men-sajes separadamente del órgano oficialista; destinar una mayor proporción de la cantidad de dinero disponible para así recabar mayor atención de la audiencia respecto a unos pinitos particulares.
Además, el esquema ideado por la mayoría es un tanto utópico. Conlleva ínsitamente que subsista el potencial de las naturales, pero irreconciliables diferencias entre los miembros de la Comisión Estatal, que los. obligaría ineluc-tablemente a zanjarlas eventualmente ante el Tribunal Superior y luego ante este Foro. Fungiríamos como censor de los anuncios y propaganda impugnada. Elaboremos esto.
La solución mayoritaria estriba en colocar en manos de la Comisión Estatal —con la participación activa de los Comisionados Electorales de los distintos partidos— una campaña neutral de orientación y educación. Ello presu-pone que puedan ponerse de acuerdo sobre el contenido, la forma y el tono de cada anuncio, teniendo en cuenta que representan institucionalmente a la Comisión Estatal. Ilustrémonos inicialmente con la propuesta relativa a la fianza. ¿Podría, por un lado, el Comisionado Electoral del Partido Nuevo Progresista, al “orientar” sobre la necesidad de votar a favor, hacer hincapié en que sería un instru-mento poderoso en la lucha contra el crimen?; por otro, como técnica de “orientación y educación”, y desde su pers-pectiva sociohistórica, ¿podría el Comisionado del Partido Independentista Puertorriqueño instar a votar en contra pára evitar que, como en antaño, puedan castigarse a los disidentes políticos separatistas con encarcelamiento sin derecho a fianza? Teóricamente se trata de dos (2) legíti-mas visiones de “educación”, pero ¿lograría consenso?
La situación se agrava en el caso de la propuesta sobre el aumento de Jueces de este Foro. ¿Podría, por un lado, el Comisionado del P.N.P. “orientar y educar” al electorado sobre su necesidad reclamando validez a la tesis de desba-lance ideológico y alegado Tribunal Supremo parcializado? *274¿Insistir que ello atenta contra la adjudicación impartial de casos? ¿Que dicho aumento aligeraría la solución de ca-sos? En contra, el Comisionado del P.P.D., ¿podría enfocar su campaña educativa en el factor de que el pretendido balance ideológico del Tribunal es un atentado y una afrenta a la independencia judicial por estar motivado por simples consideraciones político-partidistas? ¿Argüir que su potencial de funcionamiento en tres (3) salas erosiona-ría la estabilidad y consistencia doctrinal?
Asumiendo que no se llegase a un consenso respecto a estas posiciones, ¿no sería en última instancia este Tribunal quien tendría que pasar juicio, a título de censor, sobre el contenido, la forma y el estilo de los anuncios para ver si cumplen con la neutralidad requerida a todos los compo-nentes del Estado?
No es prudente que sea este Tribunal el llamado a in-tervenir en esa capacidad, máxime cuando públicamente ha validado una campaña oficial contra el aumento de nú-mero de Jueces.
Estos problemas a modo ejemplificativo —nunca podre-mos agotar la lista de variadas y diversas posibilidades que la fecunda realidad o imaginación ofrece— apuntan hacia la imperiosa necesidad de brindar a los partidos po-líticos los fondos necesarios para que sean éstos los que lleven a cabo su natural función propagandista, ganar adeptos, educar y orientar al pueblo en eventos electorales. Lejos de avanzar la democracia, la decisión mayoritaria innecesariamente obstaculiza y pone graves cortapisas a la libertad de expresión de los miembros de los partidos políticos.
No importa la teoría que endosemos —modelo del libre mer-cado de ideas, modelo del proceso democrático, modelo de liber-tad o modelo de tolerancia— promover el desarrollo saludable en una sociedad democrática implica aceptar, como inevitable, el derecho de toda persona —familiares, amigos, vecinos, com-pañeros de trabajo y desconocidos— de toda tendencia ideoló-gica (independentista, autonomista, estadista, comunista, *275anarquista, socialista, etc.), a manifestar un criterio distinto y antagónico del nuestro, a tener de nosotros una buena o mala opinión, a criticarnos ideológicamente, a percibir distorsionada o perniciosamente nuestro comportamiento y nuestras creen-cias, en fin, a juzgarnos severa o intolerantemente, alejados del mandamiento puro de amar al prójimo. Nuestras opiniones y las de ese prójimo, sean o no prejuiciadas, no pueden ser objeto de control gubernamental. Ello atentaría contra la naturaleza humana y sofocaría el libre pensamiento y la expresión. Noriega v. Gobernador, 130 D.P.R. 919, 925 (1992).
VI
Las dificultades expuestas de la Ley Núm. 49, supra, evidentemente inciden en los aspectos medulares que le insuflan vida; su inconstitucionalidad no puede ser supe-rada recurriendo la mayoría del Tribunal a la cláusula de separabilidad de su Art. 27 (16 L.P.R.A. see. 956 n.).(4)
Primeramente, la propuesta enmienda a limitar varios cargos electivos no es separable del peculiar esquema de asignación de fondos fijados en la propia ley. Y segundo, la doctrina de separabilidad no es susceptible de invocarse ni aplicarse al defecto de no asignarles fondos adicionales a los partidos políticos. Veamos.
La fórmula que nos brinda la doctrina de separabilidad para adjudicar si un estatuto es parcial o totalmente invá-lido se proyecta en dos (2) aspectos: objetivo y subjetivo, los cuales tienen que ser satisfechos. El objetivo requiere que la ley sea, de hecho, capaz de ser separada; significa que la separación no resulte en un estatuto hueco e ininteligible. En la situación ante nos, la separación de la tercera pro-puesta de enmienda es objetivamente separable; o sea, la Ley Núm. 49, supra, no pierde todo sentido al declararse parcialmente inconstitucional.
*276En su aspecto subjetivo, debemos determinar “lo que la Legislatura hubiera hecho de haber sabido que ciertas dis-posiciones del estatuto, según fué originalmente aprobado, eran inválidas”. Tugwell, Gobernador v. Corte, 64 D.P.R. 220, 230 (1944). Esta conjetura judicial, en términos de lógica, es una proposición condicional hipotética, cuyo rasgo más notable es que no puede ser contestada terminantemente. Por ende, el aspecto subjetivo requiere que adivinemos lo que hubiese sido la intención legislativa. Ello no significa que este ejercicio conjetural sea impropio; la misma existencia del Art. 27, supra, nos indica implíci-tamente que la Asamblea Legislativa tenía, por lo menos, la intención de que los tribunales enfrentásemos estos pro-blemas de interpretación. Sí quiere decir que, al conjetu-rar, debemos hacerlo con sumo cuidado y circunspección.
Al aplicar la fórmula en su aspecto subjetivo, la juris-prudencia ha establecido algunas conjeturas preliminares acerca de la intención legislativa suficientemente confia-bles como para convertirse en presunciones. Así, “ ‘[e]n au-sencia de ... una ... [cláusula de separabilidad], la presun-ción es que la Legislatura tuvo en mente que la ley fuera efectiva en su totalidad ...” Tugwell, Gobernador v. Corte, supra, pág. 228. Similarmente, pero al contrario, se presume la separabilidad cuando el estatuto la contiene, pues, claro está, hay pocas indicaciones de intención legislativa mejores que el mismo texto estatutario.
Ahora bien, la aplicación ciega o mecánica de estas pre-sunciones pueden llevarnos a conclusiones erróneas. Re-cordemos que meramente recogen unas reglas generales de sentido común, no infalibles. Su utilidad es que nos aho-rran el tiempo y esfuerzo que incurriríamos de tener que siempre investigar a fondo la intención legislativa. Estas economías se pierden si hay razones para cuestionar la va-lidez de las presunciones.
La cláusula de separabilidad de la Ley Núm. 49, supra, normalmente activaría la presunción de separabilidad. A *277primera vista, la eliminación de una de las tres (3) pro-puestas no hiere mortalmente el estatuto habilitador, ya que cada propuesta enmienda parece ser independiente de las otras. Por lo tanto, la que persigue limitar los términos de unos cargos electivos, probablemente sería separable por sí sola. Esta conclusión, aparentemente razonable, es la que adopta la mayoría.
A poco que reflexionemos, hemos de percatarnos que es-tamos ante una aplicación mecánica y ciega de la aludida presunción de separabilidad. La opinión mayoritaria, sin fundamentos, utiliza un lenguaje sumamente concluyente: únicamente dicen que del texto del Art. 27 de la Ley Núm. 49, supra, "claramente se desprende que el estatuto debe mantenerse en vigor aun después de eliminados los incisos relacionados con la proposición de enmienda para añadir la Sec. 20 al Art. VI de la Constitución, supra. Nada indica que se debe ignorar este mandato legislativo en el caso de autos.” Opinión mayoritaria, pág. 224. Debemos precaver-nos cuando se nos afirma que algo se desprende tan "cla-ramente” que no requiere explicación; si es tan claro, ¿qué costaría explicarlo?
Efectivamente, al estudiar con más detenimiento la Ley Núm. 49, supra, detectamos un problema de interpretación serio e insuperable en la asignación de fondos a la Comi-sión Estatal para su campaña de información y orientación. Su Art. 26 (16 L.P.R.A. see. 956 n.) dispone dos millones trescientos mil dólares ($2,300,000) “[piara los gastos de la campaña de información y orientación dis-puesto en el Artículo 7 de esta ley.” La raíz del problema es que la intención de la Asamblea Legislativa fue, original-mente, obligar el uso de esos fondos para orientar al elec-torado respecto a las tres (3) propuestas, no sólo dos (2). El efecto inmediato del decreto de inconstitucionalidad de la propuesta sobre los límites de términos a ciertos cargos electivos es la mayoría del Tribunal está aumentando sus-tancialmente los fondos disponibles para las dos (2) pro-*278puestas restantes. Esta consecuencia, aparentemente no prevista, es una invasión impermisible a la exclusiva pre-rrogativa legislativa —de origen constitucional— de asig-nar los fondos públicos. Se trata de un principio fundamental en nuestro esquema constitucional de separación de poderes, enmarcado en la See. 9 del Art. VI de nuestra Constitución, L.P.R.A., Tomo 1, ed. 1982, pág. 369, la cual dispone:
Sólo se dispondrá de las propiedades y fondos públicos para fines públicos y para el sostenimiento y funcionamiento de las instituciones del Estado, y en todo caso por autoridad de ley. (Enfasis suplido.)
Es inaceptable que este Tribunal —a título de Superle-gislatura— decida qué se hará con los fondos original-mente destinados a orientar al público sobre la limitación de términos. Se trata de una decisión que corresponde sólo a la Legislatura y trasciende nuestra autoridad. P.I.P. v. C.E.E., 120 D.P.R. 580 (1988); P.S.P. v. E.L.A., 107 D.P.R. 590 (1978).
La intromisión del Tribunal en esta área no es simple-mente un problema matemático. Tampoco es solución re-ducir los $2.3 millones por un tercio. Adviértase que el Art. 7 de la Ley Núm. 49, supra, contiene un lenguaje que es-tablece una división tripartita de fondos, esto es, “la Comi-sión Estatal de Elecciones dará igual énfasis y distribuirá sus fondos por igual entre las tres (3) enmiendas propuestas”. De éste y otros artículos podemos concluir que uno de los propósitos cardinales de la ley fue la igualdad de trato entre las propuestas. No es materia susceptible de adivinanza judicial, por no decir imposible, especular ahora lo que la Asamblea Legislativa hubiese querido que hiciéramos con los fondos restantes. No hay forma de sepa-rar la propuesta inconstitucional sin lesionar un objetivo legislativo primordial: la ley debe considerarse enteramente nula.
No olvidemos que “ ‘[n]o es función de este [T]ribunal *279corregir las deficiencias que encuentre en la legislación so-metida a su estudio e interpretación. Lo único que pode-mos hacer es señalar esas deficiencias, para que ellas sean corregidas por el Poder Legislativo’ Noriega v. Hernández Colón, 135 D.P.R. 406, 468 (1994).
Independientemente de la separabilidad de la tercera propuesta enmienda, la cláusula de separabilidad jamás podría subsanar la inconstitucionalidad dimanante de la omisión de asignar fondos adicionales para las campañas de los partidos políticos. Una cláusula de separabilidad es, esencialmente, un permiso adelantado de la Asamblea Le-gislativa a los tribunales para que extirpen las faltas cons-titucionales de los estatutos. Lógicamente no tiene sentido hablar de extirpación cuando la falla constitucional recae en una omisión; no podemos eliminar lo que no está. La única forma de subsanar un estatuto cuando su defecto se debe a la ausencia de requisitos constitucionales es añadir-los; o sea, legislar.
VII
Para terminar, una vez más “reconocemos las discusio-nes intelectuales, jurídicas y políticas —serias, histéricas y apasionadas— que generan controversias de esta índole. Como Tribunal colegiado nuestros fallos no están inmunes a la crítica, sea constructiva, sana, injusta o viciosa. No lo pretendemos, y por el contrario, resulta saludable ya que el poder que ejercemos no es privativo sino público. La dispo-sición final de ciertos casos, aunque urgente, requiere una serena reflexión, un ponderado juicio y sobre todo libertad de conciencia judicial. Por ello, merece recordarse que ‘[cjuando un caso termina, los tribunales están sujetos a las mismas críticas que otras personas; pero no se puede negar la necesidad de evitar interferencia con el curso de la justicia, debido a expresiones prematuras, argumentos o intimidación.’ Holmes, O. W.: Paterson v. Colorado ex rel. *280Atty. Gen., 205 U.S. 454, 463 (1907)”. P.S.P. v. E.L.A., supra, págs. 629-630.
Como presagiamos en nuestro disentir, la Judicatura en general ha tenido que pagar un precio alto por involucrarse extrajudicialmente en una controversia de índole político-partidista. A estas alturas, ha perdido toda validez la cali-ficación del proceso de referéndum como “cívico-educativo”. Forzoso es reconocer su verdadera naturaleza político-partidista y detener semejante campaña.
Asombra ver cómo, en abierta violación a los elementa-les principios de sentido común y equidad, la mayoría del Tribunal exige ahora neutralidad a los poderes políticos, pero permite que públicamente los jueces adopten una po-sición particular contraria en la contienda política, enmen-dando así la disposición constitucional que lo prohíbe. “El reclamo de independencia judicial no es una excusa para un relativismo ético e involucrar a los jueces en una cam-paña político-partidista. La mayoría ha transformado nuestra democracia en un Gobierno de sólo siete (7) jueces que, a título de ‘hegemonía de magistrados’, decide desde este estrado la constitucionalidad y validez de las leyes y, sin despojarse las togas, decide también qué enmiendas deben hacerse al Poder Judicial; si no gustan, a modo equi-valente y funcional de un Partido del Magistrado, autoriza la figura del Juez-Político para que haga campaña en contra, usando todo el prestigio, poder y coacción que genera el cargo judicial.” (Enfasis en el original.) In re V. Limit. Const., Éticas Judicatura, supra, pág. 709.
Esa actuación ha convertido en cosa del pasado la fiso-nomía original del Poder Judicial que motivó a Alexander Bickel, en su obra The Least Dangerous Branch, a expresar que el capital de la Judicatura era su fuerza moral. Todo lo cual nos recuerda al genial William Shakespeare que puso en boca de Casio la siguiente interpelación: “La culpa ... no *281está en nuestras estrellas, sino en nosotros mismos, es por eso que somos responsables ....”(5)
Ello no nos impide reconocer que el “país está atrave-sando momentos de gran dificultad y tensión. En estas tra-bajosas circunstancias, es imprescindible que se actúe con serenidad y sensatez. Lo vital es que triunfe el Pueblo en-tero de Puerto Rico; que no se reduzca la calidad de su democracia ni se mancille la limpieza de sus procesos elec-torales; que se respeten escrupulosamente nuestra Consti-tución y nuestras leyes. Hacemos un llamado al país para mantener en toda ocasión la máxima tranquilidad y mesura”. P.P.D. v. Barreto Pérez, 110 D.P.R. 376, 387 (1980). En ese espíritu, es imperativo que recíprocamente los partidos políticos y sus dirigentes respeten las institu-ciones y la dignidad humana de sus integrantes. “Las dife-rencias y los conflictos no perturban la solidaridad de los seres humanos en el bien común sino que, por el contrario, la fortalece y afianza.” 4 Diario de Sesiones de la Conven-ción Constituyente 2563 (1961).
Por los fundamentos expuestos, en recta juridicidad, procedía decretar la inconstitucionalidad del referéndum y ordenar su paralización.

 Bajo la restrictiva doctrina de legitimación activa promulgada por la mayoría del Tribunal en Hernández Torres v. Gobernador, 129 D.P.R. 824 (1992) (impugna-ción al presupuesto) —reiterada en otros casos— es obvio que el licenciado Báez Galib no podía comparecer como parte (Presidente de la agrupación denominada “Movilización Civil”) a impugnar la Ley Habilitadora del Referéndum Sobre Enmien-das a la Constitución.
Quaere si la condición de Senador por el Partido Popular Democrático (en ade-lante P.P.D.) del licenciado Báez Galib descualifica esa agrupación para recibir cua-lesquiera fondos públicos de origen electoral.


 En lo pertinente, la “cantidad de mil (1,000) dólares por cada una de las propuestas de enmiendas a la Constitución, para un máximo de tres mil (3,000) dólares”. Art. 19 (16 L.P.R.A. sec. 956r).


 Desde el primer incidente prodesal de 2 de septiembre de 1994, constatamos la naturaleza político-partidista de las propuestas. El P.P.D. adujo que el Art. 8.001 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3351, impedía al Gobierno difun-dir anuncios de propaganda en año electoral. Los demandados argumentaron que sólo aplicaba en el contexto de elecciones generales, no en referendos, y que era de naturaleza cívico-social. Invocaron la resolución del Tribunal en Regí. Creac. y Fuñe. Unidad Esp. J. Apel., 134 D.P.R. 670 (1993). La mayoría del Tribunal, mediante resolución, devolvió la controversia al Tribunal Superior. En nuestro disenso, expre-samos que no cabía hacer distinciones entre elecciones generales y referendos, pues en ambos se ejercitaba el sufragio electoral, el cual tenía que ser libre de coacción. Señalamos, además, que la prohibición estaba fundada en el principio de igualdad electoral y en el juego justo electoral, reproduciendo así nuestra expresiones disiden-tes de Gierbolini Rodríguez v. Gobernador, 129 D.P.R. 402 (1991).
En Gierbolini Rodríguez v. Gobernador, supra, la mayoría, tras una hermética y restrictiva aplicación de las técnicas procesalistas de justiciabilidad, entendió que no tenía jurisdicción para expresarse en. los méritos. El efecto práctico fue que el Go-bierno de entonces, dominado por el P.P.D., desató una masiva y costosa campaña publicitaria con miras al referéndum de ese año.
Oportunamente, el asunto regresó a este Poro. En P.P.D. v. Gobernador I, 136 D.P.R. 861 (1994), mediante per curiam, finalmente el Tribunal reconoció que apli-caba dicha prohibición, adoptando implícitamente la esencia de los fundamentos de nuestra opinión disidente de Gierbolini Rodríguez v. Gobernador, supra.
Al respecto, se decidió que el derecho del pueblo al sufragio universal —libre de coacción— y el principio de igualdad económica electoral hacían imperativo su apli-cación a los referendos, igual que a las elecciones generales.
Distinto a como lo hicieron en el contexto de la campaña llevada a cabo por jueces —en que la mayoría expresó que la prohibición constitucional y ética se limi-taba a las elecciones generales, no, así, a referéndums— en el contexto de la prohi-bición de anuncios señaló que se extendía también a referendos. De ese modo, en este referéndum se acalló la campaña oficialista del Gobierno que pudiera tener el efecto de coaccionar la voluntad de los electores en cuanto a las propuestas enmiendas, incluso la del número de Jueces de este Foro.
En esa opinión per curiam, la mayoría al fin reconoció que este referéndum era un asunto político-partidista.
El zigzagueante proceder mayoritario provee interesante material a los estudio-sos de Ciencias Políticas, quienes podrían tratar de brindamos respuestas racionales y razonables a preguntas, tales como: ¿en qué momento una campaña cívica se toma político-partidista?; ¿puede un mismo evento ser cívico si quienes participan son jueces que alegadamente luchan por su “independencia judicial”, pero político-partidista si quienes participan son miembros de las Ramas Ejecutiva y Legislativa?


 Dispone:
“Si cualquier parte, inciso o artículo de esta ley fuera declarada inconstitucional por tribunal competente, la sentencia a tal efecto dictada se limitará a la parte, inciso o artículo declarado inconstitucional, y no afectará ni invalidará el resto de las disposiciones de esta ley.” Art. 27 (16 L.P.R.A. see. 956 n.).


 Citado por M.J. López Mesa y L.A. Valente, El Negocio Jurídico, 1992-E Rev. Jur. Arg. La Ley 965, 979 (1992).